Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Rebollo López.
HH
Los hechos que dan margen al presente mandamus son sencillos. Desde ayer se está ventilando ante el Hon. Juez Carlos A. Gabán García (Tribunal de Distrito, Sala de San Juan) la vista preliminar para determinar causa probable para el arresto (Regla 6 de Procedimiento Criminal, 32 L.P.R.A. Ap. II) contra el Presidente de la Cámara de Re-presentantes, Hon. José Ronaldo Jarabo.
El Vocero de Puerto Rico (Caribbean International News Corp.), por conducto de su abogado Ledo. José E. Colón Rodríguez, solicitó acceso a la vista. El tribunal se negó. Nos piden lo autoricemos.
HH HH
El reclamo de El Vocero de Puerto Rico se apuntala en el derecho constitucional de libertad de prensa y de expresión garantizado por nuestra Constitución y por la Constitución *711federal. Específicamente, invoca el caso Press-Enterprise Co. v. Superior Court, 478 U.S. 1 (1986).
En dicho caso el Supremo federal resolvió que el derecho de acceso del público a los juicios criminales bajo la Pri-mera Enmienda a la Constitución federal se extiende a las vistas preliminares posteriores a la del arresto, según se conducen en el estado de California. Allá, la vista prelimi-nar es abierta al público, excepto en los casos que se de-muestra que la exclusión es necesaria para la consecución de un juicio justo e imparcial.
La cuestión ante nos presenta la eterna colisión entre el derecho a la intimidad y a un juicio justo e imparcial, visa-vis la libertad de expresión y la libertad de prensa. Las Reglas de Procedimiento Criminal nada disponen en cuanto a la vista para ordenar el arresto. Ciertamente exis-ten múltiples situaciones que hacen imperativo su celebra-ción en privado debido a intereses apremiantes del Estado o de los ciudadanos objetos de los procedimientos. Ausentes estos intereses, no hay razón alguna para que sea privada.
En lugar de proveer un no ha lugar, ordenaríamos al tribunal de instancia la celebración inmediata de una vista a los fines antes indicados.